Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 11/30/2021, wherein claims 12, 14 have been amended, new claims 21-23 have been added, and claims 9-10, 19 have been canceled.
Upon further consideration, the rejection of claims 1-6, 8, 12-13, 14, 17, 18-20 under 35 U.S.C. 103 as being unpatentable over Tian Xin et al. (Proceedings of 2017 Reproductive Toxicology Pharmacology Theory and Technology and Technological Products Development Colloquium, August 2017, PTO-1449), in view of Chen Xianogun et al. (Research progress in targeted therapy of osteosarcoma, Journal of Military Surgeon in Southwest China, 19(5): 439, September 2017, PTO-1449) is herein withdrawn.
Upon further consideration, the rejections of claims 1-8, 10, 11, 12, 13, 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,968,597; over claims 1-20 of U.S. Patent No. 10,183,017 are herein withdrawn.
Upon further consideration, the rejection of claims 1-7, 11, 12, 13, 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No; 10,251,876 is herein withdrawn.
Claims 1-8, 11-18, 20, 21-23 are pending, and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 contains the abbreviations or trademark/trade names “LCL-161”, “KML-001”, “153Sm-EDTMP”. Where a trademark/trade name or abbreviation name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph. The claim scope is uncertain since the abbreviation or trademark or trade name cannot be used properly to identify any particular material or product or compound, accordingly, the claims are vague and indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-6, 7, 8, 11-13, 14, 15, 16, 17, 18, 20, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2015/185012, used English Equivalent US 10,251,876 in the below rejection), in view of Ferguson et al. (Cancer Investigation, 19(3), 292-315, 2001, PTO-892), and further in view of Morioka et al. (Clinical Cancer Research 2003, 1211-1217, PTO-892).
	Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib. See column 2, under SUMMARY OF THE INVENTION; abstract; column 6, lines 39-55 anlotinib can be used as an angiogenesis inhibitor. See column 1, lines 17-21. It is taught that the administration is continuously performed for 2 weeks and rest for 1 week. See column 4, lines 1-5. It is taught that the pharmaceutical composition can be used for treating diseases which are regulated by tyrosine kinases and diseases which are related to abnormal activity transduction pathways of tyrosine kinsases, and for treating diseases mediated by VEGFR-1 (Flt-1), VEGFR-2(KDR), VEGFR3 (Flt-4), c-kit, PDGFR or FGFR1. See column 8, lines 51-58.It is taught that the composition therein containing anlotinib can be used for treating tumors including soft tissue sarcoma. See column 8, lines 58-63; column 13, lines 60-66; claims 1-15. Administration to the malignant tumor patients those who failed standard treatment or lacking standard treatment were recruited for phase I study. See EXAMPLE 3, column 12-column 13.
Wang et al. does not teach treating osteosarcoma comprising administering anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib.
Wang et al. does not teach treating chondrosarcoma comprising administering anlotinib.
Ferguson et al. teaches that agents most commonly used in the treatment of osteosarcoma include doxorubicin, high-dose methotrexate, and cisplatin. See page 294, right hand column, bottom para. It is taught that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome. It is taught that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 303-page 304, under SUMMARY.
Morioka et al. teaches that malignant cartilaginous tumors such as human chondrosarcoma (CHSA) are frequently refractory to conventional chemotherapy and radiation therapy. The fact that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious, possibly in combination with other treatment modalities such as chemotherapy. See page 1212, paras 1, 2. It is taught that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin ET-743) ecteinascidin-743 for sarcoma enhances antitumor response against high-grade CHSA. See page 1212, paras 1-3; abstract; page 1217, para 2, 3.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma because 1) Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma; Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor, and 2) Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma with reasonable expectation of success of treating osteosarcoma, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches treating sarcoma i.e teaches treating cancer that arises from primitive transformed cells of mesenchymal origin or that develops in connective tissue; and osteosarcoma is  cancerous tumor in a bone that arises from primitive transformed cells of mesenchymal origin; and Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. 
	Further, one of ordinary skill in the art would be motivated to administer anlotinib which is an angiogenensis inhibitor to a subject who have been treated with chemotherapy such as cisplatin, methotrexate or doxorubicin and whose disease has progressed with anlotinib with reasonable expectation of success of treating osteosarcoma, or metastatic osteosarcoma because Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin simultaneously or sequentially to a subject suffering from osteosarcoma because Ferguson et al. teaches that agents most commonly used in the treatment of osteosarcoma include doxorubicin, high-dose methotrexate, and cisplatin. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin to a subject suffering from osteosarcoma with reasonable expectation of success of treating osteosarcoma with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as doxorubicin simultaneously or sequentially to a subject suffering from chondrosarcoma, osteogenic chondrosarcoma, osteoblastic chondrosarcoma, metastatic chondrosarcoma or dedifferentiated chondrosarcoma or well-differentiated chondrosarcoma because 1) Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a Morioka et al. teaches that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin, ecteinascidin-743 for sarcoma enhances antitumor response against high-grade CHSA. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as doxorubicin simultaneously or sequentially to a subject suffering from chondrosarcoma, osteogenic chondrosarcoma, osteoblastic chondrosarcoma, metastatic chondrosarcoma or dedifferentiated chondrosarcoma or well-differentiated chondrosarcoma with reasonable expectation of success of treating chondrosarcoma with at least additive therapeutic effect; since Morioka et al. teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious and Morioka et al. teaches that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin, ecteinascidin-743 for sarcoma enhances antitumor response against high-grade CHSA, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Wang specifies the use of anlotinib against soft tissue sarcoma; and soft tissue sarcomas are a class of distinct tumors that have separate clinical characteristics and treated differently from non-soft tissue sarcomas such as osteosarcomas and chondrosarcomas……Therefore, one of ordinary skill would understand that drugs used to treat soft tissue sarcoma are nor necessarily effective in treating non-soft tissue sarcomas, such as osteosarcomas and chondrosarcomas.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against individual reference when the rejection is based on combination of references. Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma; Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome, and Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 301, left hand column para 1, wherein angiogenesis inhibitors have shown intriguing results in vitro and animal studies; see also See page 303-page 304, under SUMMARY. Morioka et al. teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious. From, the combination of references Wang et al., Ferguson et al., and Morioka et al., one of  osteosarcomas and chondrosarcomas with reasonable expectation of success of treating non-soft tissue sarcomas, such as osteosarcomas and chondrosarcomas, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor; Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation, and Morioka et al. teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious. 
Applicant argues that “Ferguson simply mentions at the end of the article (page 304) that "[t]hese groups, in particular, may benefit from future investigations into novel agents, such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation." Such a generic comment provides no clear guidance to one of ordinary skill in the art, let alone any reasonable expectation of success in treating osteosarcoma with anti-angiogenic drugs”. Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 301, left hand column para 1, wherein angiogenesis inhibitors have shown intriguing results in vitro and animal studies; see also See page 303-page 304, under SUMMARY. Further, Morioka et al. also teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious.
Applicant argues that “Morioka highlights the unpredictable nature of the chemical arts by stating that "the early results of various clinical trials aimed at evaluating angiogenesis factors for treating cancer have been somewhat equivocal, raising questions as to the utility of this class of molecules" (See Morioka,  
p. 1211, right col.). Indeed, Morioka limits itself to a particular agent "PRP-B" which is described as "a unique agent expressed by cells in the vicinity of a tumor" (See Morioka, p. 1211, right col.-p. 1212, left col). Accordingly, based on Morioka's teachings, one of ordinary skill would have no reason to infer that antiangiogenic factors in general could be effective in the treatment of osteosarcoma and chondrosarcoma.” Applicant’s arguments have been considered, but not found persuasive. Morioka et al. teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious, possibly in combination with other treatment modalities such as chemotherapy; Morioka et al. teaches that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin, ecteinascidin-743 for sarcoma enhances antitumor response against high-grade CHSA. 
	Regarding claims 15 and 21, Applicant argues that “Applicant respectfully submits that Example 1 and Figure 5 of the present specification demonstrate that the apoptotic effect of anlotinib and cisplatin on osteosarcoma cells is not a simple additive effect, and the cell survival rate after the combination is significantly lower than the additive effect of a single agent (compare anlotiinib plus cisplatin columns in Fig. 5 to the separate anlotinib and cisplatin columns)………the results disclosed in the present specification clearly any amount of anlotinib and any amount cisplatin; and further instant claims recite treatment of osteosarcoma and/or chondrosarcoma. Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. It is pointed out that the Synergy is shown for one particular amount of anlotinib and one particular amount of cisplatin on osteosarcoma cells. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). The data provided by Applicants is neither clear, convincing nor reasonably commensurate in scope with the instant claims. Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.
	
It is pointed out that an unexpected result, which typically involves synergism, an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Any mixture of the components embraced by the claims which does not exhibit an unexpected result (e.g., synergism) is therefore ipso facto unpatentable.



Prior Art made of Record:
US 20170266188; PTO-1449; teaches tumors such as non-small cell lung cancer, glioblastoma, breast, head or neck, colon, gastric, or bladder cancer tumors; using EGFR inhibitor anlotinib;
CN 101809012: PTO-1449; Treating cancer with angiogenesis inhibitor; anlotinib taught; AU2008226666 for english;

CN 107970241;
WO 2008/112407, PTO-1449, instant compound, used for treating angiogenesis;
US 20170202828 or US 9,968,597 or 10,183,017 or US 20180235953: soft tissue sarcoma treatment;
US "20160326138"…….treating sarcoma, combination with cisplatin;
US 10,561,467; Use of quinoline derivatives for treating oesophageal squamous cell cancer. 
                      
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).